UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH International Equity Fund BBH Broad Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-5759 Date of fiscal year end:October 31 Date of reporting period:July 31, 2012 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS July 31, 2012 (unaudited) Shares Value COMMON STOCKS(90.6%) BASIC MATERIALS (1.3%) Celanese Corp. (Series A) Total Basic Materials 33,951,371 COMMUNICATIONS (15.5%) Comcast Corp. (Class A) 121,994,210 eBay, Inc.1 104,223,990 Google, Inc. (Class A)1 107,477,673 Liberty Media Corp. - Interactive A1 80,346,231 Total Communications 414,042,104 CONSUMER CYCLICAL (6.8%) Target Corp. 104,289,373 Wal-Mart Stores, Inc. 79,188,757 Total Consumer Cyclical 183,478,130 CONSUMER NON-CYCLICAL (31.4%) Anheuser-Busch InBev NV ADR 70,124,039 Automatic Data Processing, Inc. 53,537,808 Baxter International, Inc. 117,717,088 DENTSPLY International, Inc. 59,778,646 Diageo, Plc. ADR Henry Schein, Inc.1 45,305,909 Johnson & Johnson 62,322,227 Nestle SA ADR 120,471,982 Novartis AG ADR 113,859,854 PepsiCo, Inc. 73,133,142 Total Consumer Non-Cyclical 839,832,012 ENERGY (7.3%) EOG Resources, Inc. 64,213,898 Occidental Petroleum Corp. 63,868,184 Southwestern Energy Co.1 67,033,828 Total Energy 195,115,910 FINANCIALS (20.9%) Berkshire Hathaway, Inc. (Class A)1 147,836,200 Chubb Corp. 99,464,126 Progressive Corp. 75,964,060 US Bancorp 139,876,067 Wells Fargo & Co. 94,571,033 Total Financials 557,711,486 Shares Value COMMON STOCKS (continued) INDUSTRIALS (3.9%) Waste Management, Inc. Total Industrials 103,544,069 TECHNOLOGY (3.5%) Dell, Inc.1 Microsoft Corp. Total Technology TOTAL COMMON STOCKS (Identified cost $2,160,620,479) 2,420,700,192 Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (9.5%) BNP Paribas SA (Agreement dated 07/31/12 collateralized by U.S. Treasury Bond 1.500%, due 12/31/13) 08/01/12 0.16% Deutsche Bank AG (Agreement dated 7/31/2012 collateralized by U.S. Treasury Bond 1.500% due 07/31/16) 08/01/12 0.16% 152,500,000 TOTAL REPURCHASE AGREEMENTS (Identified cost $252,500,000) 252,500,000 TOTAL INVESTMENTS (Identified cost $2,413,120,479)2 100.1% $2,673,200,192 LIABILITIES IN EXCESS OF OTHER ASSETS (2,033,046) NET ASSETS 100.0% $2,671,167,146 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $2,413,120,479, the aggregate gross unrealized appreciation is $274,385,961 and the aggregate gross unrealized depreciation is $14,306,248, resulting in net unrealized appreciation of $260,079,713. Abbreviations: ADR − American Depositary Receipt. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2012 (unaudited) FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). —Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Investment Manager. The Investment Manager considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Investment Manager’s perceived risk of that instrument. Financial assets whose values are based on quoted market prices in active markets, and therefore classified within level 1, include active listed equities, exchange traded derivatives, U.S. government treasury bills and certain non-U.S. sovereign obligations. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. The Fund does not classify any holdings at level 3. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2012 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2012. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2012 Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Energy – – Financials – – Industrials – – Technology – – Repurchase Agreement – – Total $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between levels 1, 2 or 3 as of July 31, 2012, based on the valuation input levels on October 31, 2011. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS July 31, 2012 (unaudited) Shares Value COMMON STOCKS (98.4%) AUSTRALIA (8.2%) CONSUMER NON-CYCLICAL Coca-Cola Amatil, Ltd. Cochlear, Ltd. CSL, Ltd. Woolworths, Ltd. ENERGY Woodside Petroleum, Ltd. FINANCIALS AMP, Ltd. QBE Insurance Group, Ltd. INDUSTRIALS Amcor, Ltd. Total Australia BELGIUM (1.2%) CONSUMER NON-CYCLICAL Colruyt SA FINANCIALS Ageas1 Total Belgium BRAZIL (1.1%) ENERGY Petroleo Brasileiro SA ADR Total Brazil CHINA (1.6%) ENERGY China Shenhua Energy Co., Ltd. (H Shares) CNOOC, Ltd. Total China DENMARK (1.3%) CONSUMER NON-CYCLICAL Novo Nordisk AS (B Shares) Total Denmark FINLAND (0.8%) INDUSTRIALS Kone OYJ (B Shares) Total Finland FRANCE (10.7%) COMMUNICATIONS France Telecom SA CONSUMER NON-CYCLICAL Carrefour SA Cie Generale d'Optique Essilor International SA Danone SA L'Oreal SA Shares Value COMMON STOCKS (continued) FRANCE (continued) CONSUMER NON-CYCLICAL (continued) Sanofi-Aventis SA ENERGY Total SA FINANCIALS Societe Generale SA1 INDUSTRIALS Compagnie de Saint-Gobain Vallourec SA Vinci SA Total France GERMANY (5.0%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG Daimler AG TECHNOLOGY SAP AG UTILITIES RWE AG Total Germany HONG KONG (3.5%) COMMUNICATIONS China Mobile, Ltd. DIVERSIFIED Jardine Matheson Holdings, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Total Hong Kong ISRAEL (1.1%) CONSUMER NON-CYCLICAL Teva Pharmaceutical Industries, Ltd. ADR Total Israel ITALY (1.5%) ENERGY ENI SpA FINANCIALS Intesa Sanpaolo SpA Total Italy Shares Value COMMON STOCKS (continued) JAPAN (25.6%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. COMMUNICATIONS Trend Micro, Inc. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. Nintendo Co., Ltd. Seven & I Holdings Co., Ltd. Shimamura Co., Ltd. Toyota Motor Corp. CONSUMER NON-CYCLICAL Astellas Pharma, Inc. Chugai Pharmaceutical Co., Ltd. Kao Corp. Takeda Pharmaceutical Co., Ltd. ENERGY Inpex Corp. FINANCIALS Aeon Mall Co., Ltd. Daito Trust Construction Co., Ltd. Mitsubishi Estate Co., Ltd. Tokio Marine Holdings, Inc. INDUSTRIALS Daikin Industries, Ltd. FANUC Corp. Hoya Corp. Keyence Corp. Komatsu, Ltd. TECHNOLOGY Canon, Inc. Tokyo Electron Ltd. Total Japan NETHERLANDS (3.4%) COMMUNICATIONS Reed Elsevier NV CONSUMER NON-CYCLICAL Koninklijke Ahold NV ENERGY Royal Dutch Shell, Plc. (A Shares) FINANCIALS ING Groep NV1 Total Netherlands Shares Value COMMON STOCKS (continued) SINGAPORE (2.9%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS DBS Group Holdings, Ltd. United Overseas Bank, Ltd. Total Singapore SPAIN (3.7%) COMMUNICATIONS Telefonica SA CONSUMER CYCLICAL Inditex SA FINANCIALS Banco Santander SA1 UTILITIES Iberdrola SA Total Spain SWEDEN (1.2%) CONSUMER CYCLICAL Hennes & Mauritz AB (B Shares) Total Sweden SWITZERLAND (7.7%) BASIC MATERIALS Syngenta AG CONSUMER NON-CYCLICAL Nestle SA Novartis AG SGS SA FINANCIALS Zurich Insurance Group AG1 INDUSTRIALS ABB, Ltd.1 Total Switzerland TAIWAN (1.7%) TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. ADR Total Taiwan UNITED KINGDOM (16.2%) COMMUNICATIONS Vodafone Group, Plc. CONSUMER CYCLICAL Compass Group, Plc. CONSUMER NON-CYCLICAL GlaxoSmithKline, Plc. Shares Value COMMON STOCKS (continued) UNITED KINGDOM (continued) CONSUMER NON-CYCLICAL (continued) Reckitt Benckiser Group, Plc. Smith & Nephew, Plc. Tesco, Plc. Unilever, Plc. WM Morrison Supermarkets, Plc. ENERGY BG Group, Plc. BP, Plc. FINANCIALS HSBC Holdings, Plc. Standard Chartered, Plc. UTILITIES Centrica, Plc. Total United Kingdom TOTAL COMMON STOCKS (identified cost $469,019,476) TOTAL INVESTMENTS IN SECURITIES (Identified cost $469,019,476)2 98.4% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $469,019,476, the aggregate gross unrealized appreciation is $133,815,526 and the aggregate gross unrealized depreciation is $66,484,604, resulting in net unrealized appreciation of $67,330,922. Abbreviations: ADR − American Depositary Receipt. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2012 (unaudited) A. FAIR VALUE MEASUREMENTS BBH International Equity Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). —Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Investment Manager. The Investment Manager considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Investment Manager’s perceived risk of that instrument. Financial assets whose values are based on quoted market prices in active markets, and therefore classified within level 1, include active listed equities, exchange traded derivatives, U.S. government treasury bills and certain non-U.S. sovereign obligations. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. The Fund does not classify any holdings at level 3. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2012 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2012. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs(Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2012 Australia $– $– Belgium – – Brazil – – China – – Denmark – – Finland – – France – – Germany – – Hong Kong – – Israel – – Italy – – Japan – – Netherlands – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Total Investments, at value $– Other Financial Instruments, at value Forward Foreign Currency Exchange Contracts – – Other Financial Instruments, at value $– $ (97,182) $– * The Fund's policy is to disclose transfers between Levels based on valuations at the end of the reporting period. There were notransfers between Levels 1, 2 or 3 as of July 31, 2012, based on the valuation input Levels on 10/31/2011. B. FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS. As of July 31, 2012, the Fund held the following open forward foreign currency exchange contracts. Forward Foreign Currency Exchange Contracts Foreign Currency Local Currency Counterparty Market Value Settlement Date Unrealized Gain/(Loss) Contracts to Sell: Australian Dollar Northern Trust Corp. October 31, 2012 Net Unrealized Loss on Open Forward Foreign Currency Exchange Contracts Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH BROAD MARKET FUND PORTFOLIO OF INVESTMENTS July 31, 2012 (unaudited) Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES(37.6%) Ally Master Owner Trust2010-21 04/15/17 4.250% American Express Credit Account Master Trust2008-42 11/15/16 American Express Credit Account Master Trust2008-92 04/15/16 AmeriCredit Automobile Receivables Trust2009-1 10/15/13 AmeriCredit Automobile Receivables Trust2010-1 03/17/14 AmeriCredit Automobile Receivables Trust2010-3 04/08/15 AmeriCredit Automobile Receivables Trust2011-3 01/08/16 AmeriCredit Automobile Receivables Trust2011-4 05/09/16 AmeriCredit Automobile Receivables Trust2012-2 10/10/17 AmeriCredit Automobile Receivables Trust2012-3 05/08/18 ARI Fleet Lease Trust 2010-A2012-A1,2 03/15/20 Avis Budget Rental Car Funding AESOP LLC2009-2A1 02/20/14 Avis Budget Rental Car Funding AESOP LLC2010-3A1 05/20/16 Avis Budget Rental Car Funding AESOP LLC2010-5A1 03/20/17 Axis Equipment Finance Receivables LLC2012-1A1 03/20/15 Bank of America Auto Trust2009-2A1 10/15/16 BMW Vehicle Owner Trust2011-A 08/25/15 Cabela's Master Credit Card Trust2010-2A1,2 09/17/18 Cabela's Master Credit Card Trust2012-1A1,2 02/18/20 Capital One Multi-Asset Execution Trust2005-A7 06/15/15 CarMax Auto Owner Trust2011-2 12/15/15 CarNow Auto Receivables Trust2012-1A1 01/15/15 Chase Issuance Trust2008-A102 08/17/15 Chesapeake Funding LLC2011-2A1,2 04/07/24 Chesapeake Funding LLC2012-1A1,2 11/07/23 Chrysler Financial Auto Securitization Trust2009-A 01/15/16 CitiFinancial Auto Issuance Trust2009-11 10/15/13 CitiFinancial Auto Issuance Trust2009-11 08/15/16 CNH Equipment Trust2009-B 10/15/14 CNH Equipment Trust2010-B 11/17/14 CNH Wholesale Master Note Trust2011-1A1,2 12/15/15 Credit Acceptance Auto Loan Trust2012-1A1 09/16/19 Credit Acceptance Auto Loan Trust2012-1A1 03/16/20 DSC Floorplan Master Owner Trust2011-11 03/15/16 Enterprise Fleet Financing LLC2011-21 10/20/16 Enterprise Fleet Financing LLC2011-31 05/20/17 Enterprise Fleet Financing LLC2012-11 11/20/17 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) Exeter Automobile Receivables Trust2012-1A1 08/15/16 2.020% Ford Credit Auto Owner Trust2009-E 01/15/14 Ford Credit Auto Owner Trust2012-B 02/15/18 Ford Credit Floorplan Master Owner Trust2010-11,2 12/15/14 Ford Credit Floorplan Master Owner Trust2010-31,2 02/15/17 Ford Credit Floorplan Master Owner Trust2010-31 02/15/17 GE Capital Credit Card Master Note Trust2010-3 06/15/16 GE Dealer Floorplan Master Note Trust2011-12 07/20/16 GE Dealer Floorplan Master Note Trust2012-22 04/22/19 Global SC Finance SRL2012-1A1,3 07/19/27 Hertz Vehicle Financing LLC2010-1A1 02/25/17 Hertz Vehicle Financing LLC2011-1A1 03/25/18 Honda Auto Receivables Owner Trust2012-1 01/15/16 Huntington Auto Trust2011-1A1 11/15/16 Hyundai Auto Receivables Trust2009-A 08/15/13 Leaf II Receivables Funding LLC2010-31 06/20/16 Leaf II Receivables Funding LLC2011-11 12/20/18 Mercedes-Benz Auto Receivables Trust2009-1 01/15/14 MMAF Equipment Finance LLC2009-AA1 11/15/13 MMAF Equipment Finance LLC2009-AA1 01/15/30 MMAF Equipment Finance LLC2012-AA1 10/10/18 Montana Higher Education Student Assistance Corp.2012-12 05/20/30 Nissan Master Owner Trust Receivables2010-AA1,2 01/15/15 Nordstrom Private Label Credit Card Master Note Trust2011-1A1 11/15/19 Penarth Master Issuer, Plc.2011-1A1,2 05/18/15 Santander Drive Auto Receivables Trust2010-1 11/17/14 Santander Drive Auto Receivables Trust2010-1 05/15/17 Santander Drive Auto Receivables Trust2011-2 02/16/15 Santander Drive Auto Receivables Trust2011-3 04/15/15 Santander Drive Auto Receivables Trust2012-3 12/15/16 SMART Trust2011-1USA1 11/14/16 SMART Trust2011-2USA1 03/14/15 SMART Trust2011-4USA1,2 08/14/17 SMART Trust2012-1USA1 12/14/17 SMART Trust2012-2USA1 10/14/16 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) TAL Advantage LLC2012-1A1 05/20/27 3.860% Triton Container Finance LLC2012-1A1 05/14/27 Turquoise Card Backed Securities, Plc.2011-1A1,2 09/15/16 Turquoise Card Backed Securities, Plc.2012-1A1,2 06/17/19 Utah State Board of Regents2 05/01/29 Volkswagen Auto Loan Enhanced Trust2010-1 01/20/14 Volkswagen Auto Loan Enhanced Trust2012-1 07/20/18 Volkswagen Credit Auto Master Trust2011-1A1,2 09/20/16 Westlake Automobile Receivables Trust2011-1A1 07/15/13 Westlake Automobile Receivables Trust2011-1A1 06/16/14 Wheels SPV LLC2012-11 03/20/21 World Omni Auto Receivables Trust2010-A 12/16/13 Total Asset Backed Securities (Identified cost $999,551,273) COLLATERALIZED MORTGAGE BACKED SECURITIES(0.6%) American Tower Trust2007-1A1 04/15/37 JP Morgan Chase Commercial Mortgage Securities Corp.2011-PLSD1 11/13/44 Total Collateralized Mortgage Backed Securities (Identified cost $15,448,526) CORPORATE BONDS(48.0%) AGRICULTURE(1.9%) Bunge Ltd. Finance Corp. 06/15/17 Reynolds American, Inc. 06/01/13 AUTO MANUFACTURERS(0.9%) Volkswagen International Finance NV1 03/22/15 BANKS(19.4%) Bank of America Corp. 08/01/16 Barclays Bank, Plc. 09/22/16 BB&T Corp. 09/25/13 BB&T Corp. 03/15/16 Capital One Financial Corp. 03/23/15 Citigroup, Inc.2 11/05/14 Citigroup, Inc. 03/02/15 Citigroup, Inc. 05/19/15 Comerica Bank 11/21/16 DNB Bank ASA1 04/03/17 Fifth Third Bancorp 05/01/13 FNBC 1993-A Pass Through Trust 01/05/18 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) BANKS (continued) Goldman Sachs Group, Inc. 05/01/14 6.000% Goldman Sachs Group, Inc.2 07/22/15 HSBC USA, Inc. 02/13/15 JPMorgan Chase & Co. 06/01/14 JPMorgan Chase & Co. 03/01/16 JPMorgan Chase & Co. 07/05/16 KeyBank N.A. 08/15/12 KeyCorp 08/13/15 M&I Marshall & Ilsley Bank2 12/04/12 Morgan Stanley 01/09/17 National Australia Bank2 02/14/14 Royal Bank of Scotland, Plc. 01/11/14 Royal Bank of Scotland, Plc. 03/16/16 Societe Generale SA1 01/15/14 Svenska Handelsbanken AB 04/04/17 Wachovia Corp. 05/01/13 COMMERCIAL SERVICES(0.5%) Experian Finance PLC1 06/15/17 DIVERSIFIED FINANCIAL SERVICES(3.6%) 5400 Westheimer Court Depositor Corp.1 04/11/16 Ahold Lease Series 2001-A-1 Pass Through Trust2 01/02/20 American Express Credit Corp. 08/20/13 Doric Nimrod Air Finance Alpha Ltd 2012-1 Class A Pass Through Trust1 11/30/24 Merrill Lynch & Co., Inc. 01/15/15 Unison Ground Lease Funding LLC1 04/15/17 FOREST PRODUCT & PAPER(1.0%) International Paper Co. 06/15/18 GAS(0.6%) Sempra Energy 02/01/13 Sempra Energy 11/15/13 HEALTHCARE-PRODUCTS(0.5%) DENTSPLY International, Inc.2 08/15/13 HEALTHCARE-SERVICES(0.8%) WellPoint, Inc. 08/01/12 INSURANCE(3.2%) ACE INA Holdings, Inc. 06/15/14 ACE INA Holdings, Inc. 05/15/15 Aflac, Inc. 02/15/17 Everest Reinsurance Holdings, Inc. 10/15/14 Marsh & McLennan Cos., Inc. 04/01/17 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) INSURANCE (continued) MetLife, Inc. 12/15/12 5.375% MetLife, Inc. 02/06/14 IRON/STEEL(0.9%) ArcelorMittal 02/25/15 ArcelorMittal 08/05/15 MEDIA(1.4%) Comcast Cable Communications Holdings, Inc. 03/15/13 News America, Inc. 02/01/13 MINING(0.9%) Anglo American Capital, Plc.1 04/08/14 OFFICE/BUSINESS EQUIPMENT(0.5%) Xerox Corp.2 09/13/13 OIL & GAS(1.4%) EnCana Corp. 10/15/13 Transocean, Inc. 03/15/13 OIL & GAS SERVICES(2.1%) Cameron International Corp.2 06/02/14 Korea National Oil Corp.1 04/03/17 Weatherford International, Ltd. 03/15/13 PHARMACEUTICALS(1.5%) Express Scripts Holding Co.1 02/12/15 Teva Pharmaceutical Finance Co. BV2 11/08/13 PIPELINES(0.7%) Williams Partners LP 02/15/15 REAL ESTATE(0.7%) ProLogis LP 08/15/17 REAL ESTATE INVESTMENT TRUSTS(1.5%) American Tower Corp. 04/01/15 HCP, Inc. 02/01/14 Simon Property Group LP 01/30/17 RETAIL(0.1%) CVS Pass-Through Trust1 01/10/13 TELECOMMUNICATIONS(3.7) British Telecommunications, Plc. 01/15/13 British Telecommunications, Plc. 06/22/15 Deutsche Telekom International Finance BV 07/22/13 Deutsche Telekom International Finance BV1 04/11/16 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) TELECOMMUNICATIONS (continued) France Telecom SA 07/08/14 4.375% France Telecom SA 09/16/15 GTP Cellular Sites LLC1 03/15/17 SBA Tower Trust1,3 12/15/17 TRANSPORTATION(0.2%) Burlington Northern Santa Fe LLC 07/01/13 Total Corporate Bonds (Identified cost $1,273,608,998) MUNICIPAL BONDS(4.2%) Minnesota State Tobacco Securitization Authority 03/01/15 New Jersey State Economic Development Authority 09/01/13 New Jersey State Turnpike Authority 01/01/16 New York, New York 12/01/13 New York, New York 10/01/14 New York, New York 12/01/14 Pennsylvania State Economic Development Financing Authority2 07/01/41 State of California 07/01/13 State of Illinois 01/01/14 State of Illinois 01/01/15 Total Municipal Bonds (Identified cost $110,961,761) U.S. GOVERNMENT AGENCY OBLIGATIONS(1.9%) Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 04/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 12/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 01/01/37 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 02/01/37 Federal National Mortgage Association (FNMA) 07/01/35 Federal National Mortgage Association (FNMA)2 07/01/36 Federal National Mortgage Association (FNMA)2 09/01/36 Federal National Mortgage Association (FNMA)2 01/01/37 Government National Mortgage Association (GNMA)2 08/20/29 Total U.S. Government Agency Obligations (Identified cost $52,244,850) Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT(2.4%) Standard Chartered Bank 09/12/12 0.290% Svenska Handelsbanken AB 10/31/12 Total Certificates of Deposit (Identified cost $65,001,302) COMMERCIAL PAPER(3.2%) Barclays U.S. Funding Corp.4 08/01/12 Societe Generale North America, Inc,4 08/01/12 Total Commercial Paper (Identified cost $86,500,000) U.S. TREASURY BILLS(3.1%) U.S. Treasury Bill4,5 08/09/12 U.S. Treasury Bill4,6 09/06/12 Total U.S. Treasury Bills (Identified cost $83,398,847) TOTAL INVESTMENTS (Identified cost $2,686,715,557)7. 101.0% LIABILITIES IN EXCESS OF CASH AND OTHER ASSETS NET ASSETS 100.0% 1 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at July 31, 2012 was $1,019,067,335 or 37.7% of net assets. 2 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the July 31, 2012 coupon or interest rate. 3 Represents a security purchased on a when-issued basis. 4 Coupon represents a yield to maturity. 5 Coupon represents a weighted average yield. 6 All or a portion of this security is held at the broker as collateral for open futures contracts. 7 The aggregate cost for federal income tax purposes is $2,686,715,557, the aggregate gross unrealized appreciation is $43,033,017 and the aggregate gross unrealized depreciation is $292,935, resulting in net unrealized appreciation of $42,740,082. Abbreviations: FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. BBH BROAD MARKET FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2012 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Broad Market Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Investment Manager. The Investment Manager considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Investment Manager’s perceived risk of that instrument. Financial assets whose values are based on quoted market prices in active markets, and therefore classified within level 1, include active listed equities, exchange traded derivatives, U.S. government treasury bills and certain non-U.S. sovereign obligations. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. The Fund does not classify any holdings at level 3. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH BROAD MARKET FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2012 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2012. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2012 Asset Backed Securities $– $– Collateralized Mortgage Backed Securities – – Corporate Bonds – – Municipal Bonds – – U.S. Government Agency Obligations – – Certificates of Deposit – – Commercial Paper – – U.S. Treasury Bills – – Total Investments, at value $– $– Other Financial Instruments, at value Futures Contracts – – Other Financial Instruments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2012, based on the valuation input levels on October 31, 2011. B. FINANCIAL FUTURES CONTRACTS. At July 31, 2012, the Fund had the following open futures commitments: Description Number of Contracts Expiration Date Market Value Unrealized Gain / (Loss) Contracts to Sell: U.S. Treasury 2-Year Notes September 2012 U.S. Treasury 5-Year Notes September 2012 U.S. Treasury 10-Year Notes September 2012 Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/ Radford W. Klotz By (Signature and Title)* Radford W. Klotz President - Principal Executive Officer Date:September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Radford W. Klotz Radford W. Klotz President - Principal Executive Officer Date: September 28, 2012 By (Signature and Title)* /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date:September 28, 2012 * Print name and title of each signing officer under his or her signature.
